COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §
                                                              No. 08-12-00317-CV
 IN RE: MARIA GUADALUPE                        §
 DOMINGUEZ,                                              AN ORIGINAL PROCEEDING
                                               §
                 Relator.                                       IN MANDAMUS
                                               §

                                               §

                                               §

                                      JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Gonzalo Garcia, Judge of the 210th District Court, El Paso County, Texas,

and concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore order Respondent to dismiss the expedited foreclosure application in Cause Number

2009-4764. We further order all orders and rulings in Cause Number 2009-4764 and Cause

Number 2010-764 are void, and remand Cause Number 2010-764 to County Court at Law

Number Five. The writ of mandamus will issue should the trial court fail to comply.

       IT IS SO ORDERED THIS 9TH DAY OF OCTOBER, 2013.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.